      Case 1:15-cv-00633-FPG Document 53-1 Filed 10/09/18 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


WILLIAM J. WAGNER,

                    Plaintiff,                        REPLY DECLARATION

      ·vs·                                            Docket No. 15-cv·633-FPG

CHIARI & ILECKI, LLP,

                    Defendant.


      WILLIAM ILECKI, ESQ., declares unde1· penalty of perjury, pw:suant to 28

u.s.c. § 1746!
       1.    I am an attorney at law duly licensed to practice my profession in the

State of New York and a partner in - and principal of- the defendant, CHIARI &

ILECKI, LLP, in this matter. As such, I am familiar with the facts and

circumstances involved in this litigation.

      2.     I submit this reply declat·ation in further support of Chiari & Ilecki's

cross-motion for summary judgment.

      3.     In his response to Chiari & Ilecki's motion, the plaintiff criticizes our

procedures for ensuring that we identify the correct address for a debtor and dll·ect

collection efforts only at the debtor. But the plaintiffs criticisms are without merit.

      4.     Simply put, our fu·m's record speaks for itself.

      5.     Although we handle hundreds of collection cases each year, our firm

has never once been found to have violated the Fair Debt Collection Practices Act

("FDCPA").
         Case 1:15-cv-00633-FPG Document 53-1 Filed 10/09/18 Page 2 of 8




         6.    Our fi1·m has never once paid to settle any FDCPA claim.

         7.    And out· firm has never once before been sued for identifying the wrong

address for a debtor.

         8.    Clearly, our p1·ocedures are reasonably adapted to avoid any such

error.

         9.    The plaintiff suggests that our firm. cannot reasonably rely on repo1·ts

fl:om the Lexis public records database, but, again, he is mistaken.

         10.   As I explained in my declaration dated March 2, 2017, I have been

performing file review and skip tracing on a daily basis for ove1· twenty·seve'n years,

and in my experience, reports from the Lexis and Westlaw public records databases

are the most reliable. See Doc. 30·4 at 8 (1[~ 59·61).

         11.   Product literature discussing the advantages of SmartLin.x- the

specific Lexis product that our firm used during the time period at issue- is

attached as Exhibits A, B, and C.

         12.   One of the reasons why Lexis and Westlaw reports are so reliable is

that they pull information from a number of different sources that typically have

the most reliable data available. These sources include utility records,

change·of·address records, and credit I'eports.

         13.   I clearly am not alone in finding Lexis and Westlaw reliable as they

have been the two leading database p1·oviders within the legal community for

decades.

         14.   In fact, Lexis' public t•ecords inf01·mation is so reliable that law

enforcement agencies across the country are able to rely on it as well.

                                             ·2·
        Case 1:15-cv-00633-FPG Document 53-1 Filed 10/09/18 Page 3 of 8




             15.   Product literature available on Lexis' website, an example of which is

attached as Exhibit D, reveals that over 4,000 law enforcement agencies in the

United States rely on Accurint for Law Enf01·cement, one of Lexis' public records

search tools.

         16.       Thus, certainly, our firm is justified in relying on Lexis' public t•ecords

information as well.

         17.       The plaintiff also argues that it is not reasonable to rely solely on Lexis

to identify a debtor's address. But even assuming, arguendo, that the plaintiff is

correct, that is altogether irrelevant here.

         18.       As I have explained before, whenever we perform skip tracing, we

always review the information available in ou1· file and run various reports on the

debtor. See Doc. 30·4 at 8         (,1 58).
         19.       In other words, it is not our procedure to rely solely on a single Lexis or

Westlaw report. Rathe1·, we verify the information in such reports by comparing it

to the information in our file or obtainable from other sources.

         20.       In this case, for instance, Melissa Overbeck, Esq., obtained a Lexis

report genet·ated based on the debtor's Social Security number and full name,

William J. Wagner, Jr.          See Doc. 30·5 at 2 (1f 12); Doc. 30·7 at 1.

         21.       The Lexis report indicated that 5419 Roberts Road, Hamburg, New

York 14075, was a potential address for the debtor and that he had a potential

relative named Julia or Julie Wagner living at the same address. See Doc. 30-5 at

2-3   (1f~    12-13); Doc. 30·7 at 1, 7·8.
      Case 1:15-cv-00633-FPG Document 53-1 Filed 10/09/18 Page 4 of 8




       22.    Ms. Overbeck did not rely on the information in that Lexis report

alone, however. Rather, she verified it by comparing it to the information in our

file and obtaining a report from the Real Info real estate database, which confirmed

that 5419 Roberts Road was owned by a William Wagner and Julie Wagner. See

Doc. 30·5 at 3 (1!1114·15); Doc. 30·8.

       23.    The plaintiff also suggests that it is not reasonable fm· Chiari & Ilecki

to have a policy that when an individual calls ow· office claiming that he is not a

debtor, we do not blindly accept his unsubstantiated claim of mistaken identity and

instead request that he provide verifiable proof of identity, such as a copy of his

driver's license and redacted Social SecUl·ity card.

       24.    Although the plaintiff feigns ignorance, it is no industry secret that

debtors who are unable to repay what they owe often 1·esort to misrepresenting

their identities or adch-esses to avoid collection efforts.

       25.    Based on my nearly thirty years of experience in handling collection

cases, I can certainly testify to that fact.

       26.    One particularly memorable example is when I was 1·etained to collect

on the debt owed in Parkside Medical Anesthesia Associates, P.C. v. Adamo, Buffalo

City Court, Index No. B96873.

       27.    In that case, the debtor and his sister told the Sheriffs Office on two

separate occasions that the debtor was deceased.

       28.    Following our fu·m's procedures, I performed skip tracing on the

debtor, including on Lexis.
      Case 1:15-cv-00633-FPG Document 53-1 Filed 10/09/18 Page 5 of 8




       29.    On the Lexis public records database, I discovet·ed that the debtor was

not listed in the Social Security Administration's death records and had recent

financial activity, both of which indicated that he was, in fact, still alive.

       30.   After I brought this information to the attention of the Sheriffs Office,

they finally were able to bring the debtor and his sister to court, where they

ultimately admitted that they had lied about the debtor's fate.

       31.   The debtor has since been regularly paying off the debt.

       32.    In other words, if I had simply accepted the debtor's unsubstantiated

representations and not relied on Lexis - as the plaintiff suggests I should - the

debtor would have avoided the judgment without paying a single penny.

       33.   Moreover, our practice of requesting a copy of an individual's driver's

license and redacted Social Secm'ity card is an accepted, minimally intrusive

method of verifying an individual's identity.

       34.    In my experience, the great majority of individuals agree to supply a

driver's license, and many also ag1·ee to provide Social Secu1'ity information.

       35.    In fact, the Federal Rules of Bankruptcy Procedure typically require a
                                                                                         •
debtor to provide the bankruptcy trustee with ua picture identification issued by a

governmental unit"- such as a driver's license- and "evidence of social·security

numbeds)"- such as a Social Security card- in order to establish his identity. See

Fed. R. Bankr. P. 4002(b)(I).

       36.   And even the plaintiff himself has confirmed that this information is

necessary to establish an individual's identity by volunta1'ily submitting a redacted




                                            -5-
      Case 1:15-cv-00633-FPG Document 53-1 Filed 10/09/18 Page 6 of 8




copy of his dl·iver's license and Social Security card to this Court in order to

demonstrate that he is not the debtor. See Doc. 25·6; Doc. 25·7.

       37.     The plaintiff also suggests that our fu·m has a policy of directing

collection efforts at an address even if we have not confirmed that the debto1·1ives

there. But once again, that misrepresents the truth.

       38.     As the plaintiff notes, I testified that as of the time of my deposition, I

did not "know" ifthe debtor lived at 5419 Roberts Road. See Doc. 30·37 at 45:11-

45:12, 66:8-66:11.

       39.     But I also made it clear that when our firm directed collection efforts

at the debtor at 5419 Roberts Road, we "believed" that the debtor lived there. See

id. at 48:16- 48:20, 75:11-75:14.

       40.     Indeed, I have repeatedly explained that either Ms. Overbeck or I

always review a file before our firm unde1·takes any collection efforts, and while we

cannot know the debtor's address for ce1·tain until we make contact with the debtor,

we also do not proceed until we feel confident that we have the right address. See,

e.g., Doc. 30·4 at 9 (-,r 73).

       41.     In responding to Chiari & Ilecki's Statement of Undisputed Facts, the

plaintiff flippantly remarks that "[t]here are many potential motivations that Ms.

Overbeck may have had to pursue the Plaintiff even though the Lexis 1·eports did

not confirm that the debtor 1·esided at Plaintiff's address." See Doc. 34·1 at 16



       42.     As an initial matter, the plaintiff is simply wrong that the Lexis

reports did not confirm that the debtor resided at the plaintiff's address.
      Case 1:15-cv-00633-FPG Document 53-1 Filed 10/09/18 Page 7 of 8




       43.    Regardless, that is a bold accusation to make against an attorney like

Ms. Overbeck, who is in good standing, has no history of discipline, and has

consistently demonstrated a commitment to the highest pl'Ofessional and ethical

standards.

       44.    Not surpl'isingly, the plaintiff does not cite to a single shred of evidence

in support of his conjecture. See id.

       45.    The reason why is obvious: Of course, Ms. Overbeck did not intend to

dil·ect collection efforts at the wrong address for the debtor.

       46.    In attempting to locate the debtor, Ms. Overbeck followed our

procedures that are specifically designed to prevent any such en·or, and she

obtained multiple reports that indicated that the debtor lived at 5419 Roberts Road.

       47.    Even if one of those reports contained incorrect information and caused

Ms. Overbeck to identify an incorrect address for the debtor, her analysis and

conclusion were reasonable.

       48.    Given that the plaintiff refused to provide verifiable proof of his

identity, and our letter to the debtot· was never returned as undeliverable, it was

also reasonable for Ms. Overbeck not to accept the plaintiff's unsubstantiated claim

of mistaken identity and instead re·run and continue to rely on the reports that

indicated that the debtor resided at 5419 Roberts Road.

       49.    Accordingly, Chiari & Ilecki cannot be held liable under the FDCPA,

and this Cow·t should grant Chiari & Ilecki's ct·oss·motion for summary judgment

in its entirety.




                                           ·7·
     Case 1:15-cv-00633-FPG Document 53-1 Filed 10/09/18 Page 8 of 8




     I declare under penalty of pe1jury that the foregoing is true and correct.


Executed on: May 8, 2017


                                                     William Ilecki, Esq.




                                        -8-
